FILE COPY




                            Fourth Court of Appeals
                                  San Antonio, Texas
                                         May 25, 2021

                                      No. 04-19-00771-CV

  Kent B. HOFFMAN, Susan Hoffman Binieck, E. Peter Hoffman Jr., and Marni H. Cooney,
                                  Appellants

                                                v.

 Andrew M. THOMSON; CDG Peeler Family Limited Partnership; Cynthia L. Littlefield; The
   Dick Family Irrevocable Trust; Gordon G. Thomson; Jane Elizabeth Erzen; Larry Wayne
  McCarty; Linda M. Ball; Michael David Dick; North Thomson Oil and Gas LP; Patricia P.
Fleming; Paul W. Peeler Family Limited Partnership; Sandra Shannon Collins; Shannon Family
 Trust; Thomson Oil & Gas Investments LP; Coconut Point ST, LLC; Coconut Point OE, LLC;
Colonial Villa Estates, LLC; Lazy Daze KLA, LLC; Whispering Pines Mobile Home Park, Ltd.; and
                                        R&H Paul, Inc.,
                                          Appellees

                From the 343rd Judicial District Court, McMullen County, Texas
               Trial Court No. M-17-0008-CV-C, Consolidated M-17-0034-CV-B
                         Honorable Janna K. Whatley, Judge Presiding


                                         ORDER

Sitting:       Rebeca C. Martinez, Chief Justice
               Patricia O. Alvarez, Justice
               Liza A. Rodriguez, Justice


       On May 11, 2021, the submission panel denied Appellees’ motion for rehearing. A
motion for en banc reconsideration is due on May 26, 2021. See TEX. R. APP. P. 49.7.
       Before the due date, Appellees filed a motion for a fifteen-day extension of time to file a
motion for en banc reconsideration.
       The motion is GRANTED. Appellees’ motion for en banc reconsideration is due on June
10, 2021.


                                                     _________________________________
                                                     Patricia O. Alvarez, Justice
                                                                             FILE COPY



       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 25th day of May, 2021.




                                              ___________________________________
                                              MICHAEL A. CRUZ, Clerk of Court